      Case 1:17-cv-00479-LJV-JJM Document 28 Filed 07/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 MICHAEL A. SORTISIO,

              Plaintiff,

       v.                                               17-CV-479-LJV-JJM
                                                        DECISION & ORDER
 COMMISSIONER OF SOCIAL
 SECURITY,

              Defendant.



       On May 30, 2017, the plaintiff, Michael A. Sortisio, brought this action under the

Social Security Act. Docket Item 1. On October 19, 2017, this Court referred this case

to United States Magistrate Judge Jeremiah J. McCarthy for all proceedings under 28

U.S.C. § 636(b)(1)(A) and (B). Docket Item 7.

       On April 16, 2020, the plaintiff filed an amended motion for attorney’s fees under

42 U.S.C. § 406(b), Docket Item 24, and on April 23, 2020, the defendant responded,

Docket Item 25. On July 10, 2020, Judge McCarthy issued a Report and

Recommendation (“R&R”) finding that the plaintiff's amended motion should be granted.

Docket Item 27. The parties did not object to the R&R, and the time to do so now has

expired. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).

       A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). The court must

review de novo those portions of a magistrate judge’s recommendation to which a party

objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). But neither 28 U.S.C. § 636

nor Federal Rule of Civil Procedure 72 requires a district court to review the
         Case 1:17-cv-00479-LJV-JJM Document 28 Filed 07/31/20 Page 2 of 2




recommendation of a magistrate judge to which no objections are raised. See Thomas

v. Arn, 474 U.S. 140, 149-50 (1985).

         Although not required to do so in light of the above, this Court nevertheless has

reviewed Judge McCarthy’s R&R as well as the parties’ submissions to him. Based on

that review and the absence of any objections, the Court accepts and adopts

Judge McCarthy’s recommendation to grant the plaintiff's amended motion.

         For the reasons stated above and in the R&R, the plaintiff's amended motion for

attorney’s fees under 42 U.S.C. § 406(b), Docket Item 24, is GRANTED. The plaintiff’s

attorney is awarded fees in the amount of $11,292.79. The plaintiff’s attorney shall

return to the plaintiff $5,473.01 in fees under the Equal Access to Justice Act within 14

days of his receipt of the § 406(b) fees.

         SO ORDERED.


Dated:         July 31, 2020
               Buffalo, New York



                                                /s/ Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




                                              2
